                     Case 18-50105-BLS           Doc 14      Filed 10/18/18       Page 1 of 2

                        UNITED STATES BANKRUPTCY COURT
                                 District of Delaware
                             824 Market Street, 3rd Floor
                                Wilmington, DE 19801
In Re:                                                   Bankruptcy Case No.: 16−12551−BLS
APP Winddown, LLC, et al.
     Debtor                                              Bankruptcy Chapter: 11
__________________________________________

APP Winddown, LLC, et al.

      Plaintiff                                          Adv. Proc. No.: 18−50105−BLS

      vs.

Yelp Inc.

      Defendant(s)

                                           JUDGMENT BY DEFAULT

      On 10/16/18, default was entered against defendant(s) Yelp Inc.. The plaintiff has requested entry of judgment
by default, has filed an affidavit of the amount due, and has stated that this/these defendant(s) is/are not in the
military service. Furthermore, it appears from the record that this/these defendant(s) is/are not an infant or
incompetent person. Therefore, pursuant to Fed.R.Civ.P. 55(b)(1), as incorporated by Fed.R.Bankr.P. 7055,
judgment is entered against this/these defendant(s) in favor of the plaintiff as follows:

     Judgment is entered against defendant(s) Yelp Inc. in the amount of $13,590.00 plus court filing costs in the
amount of $350.00.




Date: 10/16/18

                                                                             Una O'Boyle, Clerk of Court




(VAN−433b)
                            Case 18-50105-BLS               Doc 14        Filed 10/18/18         Page 2 of 2
                                               United States Bankruptcy Court
                                                   District of Delaware
APP Winddown, LLC, et al.,
         Plaintiff                                                                                Adv. Proc. No. 18-50105-BLS
Yelp Inc.,
         Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0311-1                  User: Sherry                       Page 1 of 1                          Date Rcvd: Oct 16, 2018
                                      Form ID: van433b                   Total Noticed: 3


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 18, 2018.
pla            +APP Winddown, LLC, et al.,   747 Warehouse Street,   Los Angeles, CA 90021-1106

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust            +E-mail/Text: USTPRegion03.WL.ECF@USDOJ.GOV Oct 16 2018 20:46:03      U.S. Trustee,
                 Office of the United States Trustee,   J. Caleb Boggs Federal Building,
                 844 King Street, Suite 2207,   Lockbox 35,   Wilmington, DE 19801-3519
ust            +E-mail/Text: USTPRegion03.WL.ECF@USDOJ.GOV Oct 16 2018 20:46:03      U.S. Trustee,
                 Office of United States Trustee,   J. Caleb Boggs Federal Building,
                 844 King Street, Suite 2207,   Lockbox 35,   Wilmington, DE 19801-3519
                                                                                             TOTAL: 2

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 18, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 16, 2018 at the address(es) listed below:
              Norman Christopher Griffiths   on behalf of Plaintiff   APP Winddown, LLC, et al.
               cgriffiths@connollygallagher.com
                                                                                            TOTAL: 1
